

117 HRES 42 IH: Amending the Rules of the House of Representatives to fine Members, Delegates, and the Resident Commissioner who do not wear masks in the Capitol complex.
U.S. House of Representatives
2021-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 42IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2021Mrs. Dingell (for herself, Ms. Williams of Georgia, Mr. Jones, Mr. Hastings, Mr. Payne, Mr. Malinowski, Mr. McNerney, Mr. Jeffries, Mr. Pocan, Mr. Cicilline, Mr. Garamendi, Ms. Meng, Ms. Clarke of New York, Mr. Levin of California, Mr. Espaillat, Mr. DeSaulnier, Mr. Grijalva, Ms. Pingree, Mr. Cooper, Mr. Carson, Ms. Castor of Florida, Miss Rice of New York, Mr. Casten, Mrs. Axne, Ms. Bonamici, Ms. Velázquez, Ms. Jayapal, Ms. Wilson of Florida, Mr. Soto, Ms. Speier, Mr. Johnson of Georgia, Mr. Torres of New York, Ms. Lee of California, Ms. Sewell, Mr. Thompson of Mississippi, Ms. DelBene, Mr. Bishop of Georgia, Mrs. Hayes, Mr. Brown, Mr. Swalwell, Ms. Matsui, Mr. Phillips, Mr. Mfume, and Mr. Rush) submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on Ethics, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONAmending the Rules of the House of Representatives to fine Members, Delegates, and the Resident Commissioner who do not wear masks in the Capitol complex.1.Code of Official ConductRule XXIII of the Rules of the House of Representatives is amended by redesignating clause 22 as clause 23 and by inserting after clause 21 the following new clause:22.A Member, Delegate, or Resident Commissioner is required to wear a mask in the Capitol complex until the Centers for Disease Control and Prevention no longer recommends wearing masks inside of buildings..2.Duties of the Committee on EthicsClause 3 of rule XI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:(t)Violations of clause 22 of the Code of Official ConductWhenever the committee determines that any Member, Delegate, or Resident Commissioner has violated clause 22 of the Code of Official Conduct, the committee shall fine such individual $1,000 for each day that such violation occurs..